department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------------- telephone number --------------------- refer reply to cc psi plr-120357-10 date november internal_revenue_service number release date index number ----------------------------------------------------- -------------------- ---------------------------------- ------------------------------ in re ------------------------------------------------------ ---------------------------------------------------------- ------------------------------ legend date decedent trust date child child bank state state court state statute state statute state statute state statute dear ------------------ ---------------------- ----------------------- ---------------------------------------------- ---------------------- ------------------------------- ------------------------ ----------------------------------------- -------- ---------- ------------------------------------------------- ------------------------------------------------ ------------------------------------------------ ------------------------------------------------ -------------------------------------------------- this letter responds to your authorized representative’s letter dated date in which you request rulings concerning the federal income gift estate and generation-skipping_transfer gst tax consequences of the proposed division and modification of trust the facts submitted and representations made are as follows plr-120357-10 on date decedent established trust an irrevocable_trust for the benefit of his children and grandchildren decedent died on date survived by child child and six grandchildren the current beneficiaries the trustee of trust is bank trust is currently administered in state pursuant to article ii of trust until the death of the survivor of decedent’s children the trustee shall pay so much of the income and principal as the trustee may in its discretion determine from time to time to one or more of the current beneficiaries the trustee in the exercise of its power to make distributions may favor one or more of the current beneficiaries to the exclusion of the other current beneficiaries the trustee is directed to consider the welfare of the current beneficiaries over the interests of all succeeding beneficiaries in the exercise of its power to make distributions under section dollar_figure of trust upon the death of the survivor of decedent’s children the remaining trust property shall be divided into equal shares to create one share for each grandchild of the decedent who is then living and one share for each grandchild who is deceased but has living issue under sec_2 each share shall constitute a separate trust estate each share created for a living grandchild who has attained years of age shall be distributed outright to the grandchild under sec_2 each share created for a deceased grandchild who has one or more issue then living shall be paid over and distributed to the then living issue of such grandchild per stirpes if the grandchild has no surviving issue the remaining trust property shall be distributed in equal shares among decedent’s grandchildren who are then living and to the issue per stirpes of any deceased grandchild who has issue then living all of decedent’s grandchildren have attained years of age under sec_3 any trust created under trust shall terminate on the date years after the death of the last to die of all the beneficiaries named or described who were living on the date of the creation of trust upon termination the trust estate will be distributed free and clear of any trust to the income beneficiaries in the same proportions in which they are receiving or entitled to have the benefit of such income under sec_4 child and child may remove a trustee and appoint as successor trustee any national banking corporation having corporate power and authority to administer trusts and also having a combined capital surplus of at least dollar_figure million if child and child are both deceased then the majority of the beneficiaries of trust who have then reached the age of years may similarly designate a successor trustee section dollar_figure provides that trust shall be construed and administered and the validity of the trust created shall be determined in accordance with the laws of state plr-120357-10 bank has petitioned the court of state to approve the division of trust into two successor trusts collectively the successor trusts one for the benefit of the family line of child and her children child successor trust and one for the benefit of the family line of child and his children child successor trust the petition also requests certain modifications to the distribution termination and administrative provisions of trust which will allow each family group to control more efficiently its respective successor trust upon court approval bank will divide all of trust’s assets pro_rata between the successor trusts immediately after the division each successor trust will have assets equal in value to one-half of the value of the assets of the entire trust immediately prior to the division pursuant to the terms of the amended and restated trust agreement amended trust the successor trusts will contain substantially_similar provisions as trust amended trust provides as follows during the lifetimes of child and child each child and his or her respective children will continue to be the only current beneficiaries of a successor trust as under the terms of trust upon the death of the survivor of child and child each successor trust will be divided into equal shares one share for each of child 1’s and child 2’s respective children or decedent’s grandchildren the dispositive terms of trust section dollar_figure will remain the same section dollar_figure has been modified to provide that upon the death of a grandchild with no living issue his or her share shall be paid in equal shares to decedent’s grandchildren who are then living and to the issue per stirpes of any deceased grandchild who has issue then living if a grandchild does not have any then living issue the share will be redistributed among all of decedent’s grandchildren one share for each living child of child and child respectively and one share for each deceased child of child and child respectively who has then living issue accordingly the per capita division at the grandchildren’s level is maintained upon the termination of the successor trusts the successor trusts will give the trustee explicit power to change the situs of administration of the successor trusts section dollar_figure of amended trust authorizes the trustee to remove all or any part of the property or the situs of administration of any trust created from one jurisdiction to another amended trust will include modifications to reflect that the division has resulted in two identical trusts one for each family line of child and child in general the modifications allow a respective family line to control the removal and appointment of trustees of their respective successor trust any trustee so appointed must be an independent_trustee as defined in section dollar_figure of amended trust sec_4 a of amended trust authorizes a corporate trustee that is an independent_trustee to act as trustee sec_5 e adds a definition of corporate plr-120357-10 trustee deleting the requirement in trust that a trustee be a national banking corporation with a combined capital surplus of at least dollar_figure million sec_5 c and d of amended trust add the defined terms independent_trustee and interested trustee sec_5 c defines an independent_trustee as a trustee who is not an interested trustee sec_5 d defines an interested trustee as a trustee who is the grantor a trustee who is a beneficiary of the trust a trustee who is related or subordinate within the meaning of sec_672 of the internal_revenue_code to the grantor or a beneficiary of the trust or a trustee who the grantor or a beneficiary of the trust can remove and replace by appointing a trustee that is related or subordinate to such person within the meaning of sec_672 sec_5 d provides that for this purpose a beneficiary of the trust means all of the decedent’s living issue state statute in relevant part provides that after notice to the qualified beneficiaries a trustee may divide a_trust into two or more separate trusts if the result does not impair rights of any beneficiary or adversely affect achievement of the purposes of the trust the terms of each new trust created by a division do not have to be identical if the interest of each beneficiary is substantially the same under the terms of the trust prior to its division and the combined terms of all trusts after the division state statute in relevant part provides that an irrevocable_trust may be modified upon consent of all of the qualified beneficiaries if the court concludes that modification is not inconsistent with a material purpose of the trust state statute in relevant part provides that the court may modify the administrative or dispositive terms of a_trust if because of circumstances not anticipated by the settlor modification will further the purposes of the trust to the extent practicable the modification must be made in accordance with the settlor’s probable intention state statue provides that a qualified_beneficiary is a beneficiary who as of the date in question either is eligible to receive mandatory or discretionary distributions of trust income or principal or would be so eligible if the trust terminated on that date bank has requested court of state to apply state law as required under the terms of trust to the division and modification of trust state court has refrained from ruling on the petition until a favorable ruling from the internal_revenue_service is obtained if a favorable ruling is obtained after the pro_rata division of trust into the successor trusts each successor trust will contribute substantially_all of its property to a new separate holding_company holdco child successor trust will not have an interest in the holdco established for child successor trust and child successor trust will not have an interest in the holdco established for child successor trust it is represented that each holdco will be a partnership for tax purposes plr-120357-10 it is represented that trust has been irrevocable at all times since date and that no actual or constructive additions have been made to trust after date you are requesting the following rulings the division of trust into the successor trusts and the modification of the distribution provisions will not cause trust or the successor trusts to lose their exempt status under b a of the tax_reform_act_of_1986 and will not cause any distribution from or termination of any interests in trust or the successor trusts to be subject_to gst tax under sec_2601 of the internal_revenue_code the modification of the provisions related to the appointment removal and replacement of trustees of trust and the successor trusts will not cause trust or the successor trusts to lose their exempt status under b a of the tax_reform_act_of_1986 and will not cause any distribution from or termination of any interests in trust or the successor trusts to be subject_to gst tax under sec_2601 the modification to allow the trustee to change the situs of administration will not cause trust or the successor trusts to lose their exempt status under b a of the tax_reform_act_of_1986 and will not cause any distribution from or termination of any interests in trust or the successor trusts to be subject_to gst tax under sec_2601 the division and modification will not result in a transfer by any beneficiary of trust or the successor trusts that will be subject_to federal gift_tax under sec_2501 the division and modification will not cause any property of trust or the successor trusts to be includible in the estate of any beneficiary of any such trust under sec_2035 sec_2036 sec_2037 or sec_2038 the successor trusts will be treated as separate trusts for federal_income_tax purposes the division and modification will not result in any trust property having been deemed paid credited or distributed for purposes of sec_661 or sec_1_661_a_-2 of the income_tax regulations and so will not result in the realization by trust the successor trusts or a beneficiary of any such trust of any income gain_or_loss under sec_661 or sec_662 the division and modification will not result in the realization of any income gain_or_loss to trust the successor trusts or a beneficiary of any such trust under sec_61 or sec_1001 notwithstanding the successor trusts’ subsequent transfer of property to each holdco plr-120357-10 the division and modification of trust will result in each successor trust holding its share of trust’s property with the same basis as it had when owned by trust at the time of the division under sec_1015 and with a holding_period for such property that includes trust’s holding_period under sec_1223 ruling sec_2601 of the code code imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under of the tax_reform_act_of_1986 the act gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a plr-120357-10 beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example considers a situation in which in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in the present case the trust was irrevocable on date it is represented that no trust additions have been made after date the proposed division of trust into the child successor trust and the child successor trust is substantially_similar to the situation described in example of sec_26_2601-1 under the proposed division and modification the child successor trust and child successor trust will except as described above be administered under the original terms of trust based on the facts submitted and the representations made and provided the state court order is effective under state law and includes the modification as described above we conclude that the proposed division and modification of trust will not shift a plr-120357-10 beneficial_interest in trust to any beneficiary who occupies a lower generation than the persons holding the beneficial interests prior to the division and modification in addition the proposed division and modification will not extend the time for vesting of any beneficial_interest in the successor trusts beyond the period provided in the original terms of trust accordingly the proposed division and modification will not cause trust or the successor trusts to lose their exempt status and will not cause any distribution from or termination of any interests in trust or the successor trusts to be subject_to gst tax under sec_2601 ruling sec_26_2601-1 example considers the following situation in grantor established an irrevocable_trust for the benefit of grantor's issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter the proposed modification in section dollar_figure of amended trust concerning the appointment and removal of trustees and the definition of independent_trustee interested trustee and corporate trustee are to be effected in accordance with state law and pertain to the administration of the trust comparable to the modification in example of sec_26_2601-1 the proposed modification in section dollar_figure does not shift any beneficial_interest to a lower generation nor does it extend the time for vesting of any beneficial_interest in the successor trusts beyond the period provided for in the original terms of trust therefore based on the facts submitted and the representations made we conclude that the proposed modification in section dollar_figure will not cause trust or the successor trusts to lose their exempt status and will not cause any distribution from or termination of any interests in trust or the successor trusts to be subject_to gst tax under sec_2601 ruling sec_26_2601-1 example illustrates the effect of changing the situs of a_trust in that case grantor who was domiciled in state x executed an irrevocable_trust in for the benefit of grantor's issue naming a state x bank as trustee under the terms of the trust the trust is to terminate no later than years after the death of the last to die of certain designated individuals living at the time the trust was executed the provisions of the trust do not specify that any particular state law is to govern the plr-120357-10 administration and construction of the trust in state x the common_law rule_against_perpetuities applies to trusts in a state y bank is named as sole trustee the effect of changing trustees is that the situs of the trust changes to state y and the laws of state y govern the administration and construction of the trust state y law contains no rule_against_perpetuities in this case however in view of the terms of the trust instrument the trust will terminate at the same time before and after the change in situs accordingly the change in situs does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person s who held the beneficial_interest prior to the transfer furthermore the change in situs does not extend the time for vesting of any beneficial_interest in the trust beyond that provided for in the original trust therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code if as a result of the change in situs state y law governed such that the time for vesting was extended beyond the period prescribed under the terms of the original trust instrument the trust would not retain exempt status in the present case trust will terminate at the same time before and after the modification to allow the trustee to change the situs of administration under the terms of the modification permitting the trustee to change the situs of administration will not extend the time for vesting of any beneficial_interest provided in the original trust agreement will not increase the amount of any gst transfer nor will it create any new gst transfer therefore based on the facts submitted and the representations made we conclude that the modification to allow the trustee to change the situs of administration will not cause trust or the successor trusts to lose their exempt status and will not cause any distribution from or termination of any interests in trust or the successor trusts to be subject_to gst tax under sec_2601 ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift that is included in computing the amount of gifts made during the calendar_year plr-120357-10 in this case the beneficiaries of the successor trusts will have the same interests after the proposed division that they had as beneficiaries under trust so there is no direct transfer of assets because the beneficial interests rights and expectancies of the beneficiaries are substantially_similar both before and after the proposed transaction no transfer of property will be deemed to occur as a result of the division and modification accordingly based on the facts submitted and the representations made we conclude that the division and modification of trust as described above will not result in a transfer by any beneficiary of trust or the successor trusts that will be subject_to federal gift_tax under sec_2501 ruling sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of such property or an interest therein would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of the decedent’s death the value of the gross_estate shall include the value of any property or interest therein that would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property but in the case of a transfer made before date only if such reversionary_interest arose by the express terms of the instrument of transfer and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the decedent’s gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has plr-120357-10 at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period on the date of the decedent’s death in the present case the distribution management and termination provisions of child successor trust and child successor trust will be substantially_similar to the current_distribution management and distribution provisions of trust accordingly based on the facts submitted and the representations made the division and modification of trust will not cause any property of trust or the successor trusts to be includible in the gross_estate of any beneficiary of any such trust under sec_2035 sec_2036 sec_2037 or sec_2038 rulings and sec_643 provides that under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and the principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 of the code section b of the tax_reform_act_of_1986 provides that in the case of a_trust which was irrevocable on date sec_643 shall apply only to that portion of the trust which is attributable to a contribution to corpus after date sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of an estate_or_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income dni of the estate_or_trust sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the plr-120357-10 amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year accordingly based on the facts submitted and the representations made we conclude that as long as the successor trusts created by the division of trust are each separately managed and administered they will be treated as separate trusts for federal_income_tax purposes additionally because the creation of the successor trusts is a modification of trust for federal_income_tax purposes the successor trusts are treated as a continuation of trust therefore the transfer of assets from trust to the successor trusts will not be treated as a distribution or termination under sec_661 and will not result in the realization by trust the successor trusts or by any beneficiary of trust or the successor trusts of any income gain_or_loss ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained revrul_56_437 1956_2_cb_507 holds that the division of a joint_tenancy in stock under a partition action provided for by state law to compel the issuance of separate stock certificates is not a sale_or_exchange likewise the conversion of a joint_tenancy in stock into a tenancy_in_common in order to extinguish the survivorship feature is a nontaxable_transaction because the right of the property owners to partition is an inherent ownership right each party possessed under applicable state law in 499_us_554 a financial_institution exchanged its interest in one group of residential mortgage loans for another lender’s interest in a different group of residential mortgage loans the two groups of mortgages plr-120357-10 were considered substantially identical by the agency that regulated the financial_institution the issue presented was whether a sale_or_exchange had taken place resulting in a realization of gain_or_loss under sec_1001 the supreme court concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite the court held that mortgage loans made to different obligors and secured_by different homes embodied distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in the present case in accordance with the laws of state bank is proposing to divide trust into the successor trusts the terms and conditions of each successor trust are substantially_similar to the terms and conditions of trust following the division of trust the child successor trust is exchanging its trust property for an interest in its respective holdco a partnership for tax purposes similarly the child successor trust is exchanging its trust property for an interest in its respective holdco a partnership for tax purposes because the property interests and legal entitlements of the beneficiaries will remain unchanged by the proposed modification and division the modification to and division of trust are an exchange of property that is not material thus based on the facts submitted and the representations made provided that the transfers of the trust assets by the successor trusts to the respective holdcos are nontaxable exchanges the proposed modification division and subsequent property transfers would not result in the realization of any gain_or_loss or other taxable_event under sec_61 or sec_1001 to trust the successor trusts or any of the trust beneficiaries notwithstanding the successor trusts’ subsequent transfer of property to the holdcos ruling sec_1015 generally provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-1 provides that property acquired by gift has a single uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 sec_1_1015-2 provides that in the case of property acquired after date by a transfer in trust other than a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss plr-120357-10 recognized to the grantor under the law applicable to the year in which the transfer was made sec_1_1015-2 provides that the principles in sec_1_1015-1 concerning the uniform basis are applicable in determining basis_of_property where more than one person acquires an interest in property by transfer in trust in this case because neither sec_1001 nor sec_61 applies to the proposed transaction the basis of the assets in each of child successor trust and child successor trust will be the same as the basis of the assets in trust sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there shall be included the period for which such property was held by another person if under chapter such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person accordingly based on the facts submitted and the representations made we conclude that under sec_1223 the holding_period for each of child successor trust and child successor trust in each asset received from trust will include the respective holding_period of trust for each such asset except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter moreover no opinion is expressed or implied concerning the trustee’s power to remove all or any part of trust property under the terms of amended trust the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-120357-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely leslie h finlow senior technician reviewer branch associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
